

115 HR 6354 IH: Stop Takings On Reserves Antithetical to Germane Encapsulation
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6354IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Gosar (for himself, Mr. Abraham, Mr. Banks of Indiana, Mr. Biggs, Mr. Bishop of Utah, Mr. Cramer, Mr. Duncan of South Carolina, Mr. LaMalfa, Mr. Luetkemeyer, Mr. Marshall, Mr. Newhouse, Mrs. Noem, Mr. Norman, Mr. Estes of Kansas, Mr. Gohmert, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to prohibit designation as critical habitat of certain
			 areas in artificial water diversion or delivery facilities.
	
 1.Short titleThis Act may be cited as the Stop Takings On Reserves Antithetical to Germane Encapsulation Act of 2018 or the STORAGE Act of 2018. 2.Prohibition of designation of certain habitat in an artificial water delivery or storage facility as critical habitatSection 4(a)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)(3)) is amended by adding at the end the following:
			
 (C)The Secretary shall not designate as critical habitat any area in a water storage reservoir, water diversion structure, canal, or other water storage, diversion, or delivery facility, where habitat is periodically created and destroyed as a result of changes in water levels caused by the operation of such facility..
		